Exhibit 10.1

Interlink Electronics, Inc.

546 Flynn Rd.

Camarillo, California 93012

September 28, 2007

Mr. E. Michael Thoben, III

President and Chief Executive Officer

Interlink Electronics, Inc.

546 Flynn Rd.

Camarillo, California 93012

Re: Transition Arrangements and Understandings

Dear Michael:

This letter memorializes our recent conversations relating to the transition
under which you will assist Interlink in implementing a transition as a part of
which you will retire as President and Chief Executive Officer but remain on
Interlink’s Board of Directors.

1. Transition Period. The Transition Period shall begin on the date of your
acknowledgement of this letter and shall end on the earlier to occur of (i) the
appointment of a new President and Chief Executive Officer and (ii) January 4,
2008. The end of the Transition Period shall mark the date in which your
employment with Interlink terminates.

2. Duties During the Transition Period. Subject to Section 3, during the
Transition Period you agree to continue to act, and Interlink agrees to employ
you, as President and Chief Executive Officer without change in your duties or
authority in that capacity and without change in your compensation arrangements
as approved by the Board of Directors on September 19, 2007. You further agree
to assist the Board of Directors in all reasonable respects in the search for
your replacement.

3. Termination of Employment During the Transition Period. During the Transition
Period, Interlink may terminate your employment “for Cause” and you may
terminate your employment for “Good Reason”, each as defined in that certain
Employment and Severance Agreement, dated the date hereof, between you and
Interlink (the “Severance Agreement”).

4. Continuing Relationship. Upon the expiration of the Transition Period and the
simultaneous termination of your employment as President and Chief Executive
Officer (other than a termination for Cause) you will remain a member of the
Board of Directors and will be appointed Vice Chairman of the Board.

5. Effect of Termination on Severance Agreement. Termination of your employment
as President and Chief Executive Officer at the end of the Transition Period
entitles you to Severance Benefits under the Severance Agreement without regard
to any continuing relationship between you and Interlink, as provided herein or
otherwise.



--------------------------------------------------------------------------------

6. Provisions Relating to Options.

(a) In the event of a merger, consolidation, plan of exchange, acquisition of
property or stock, spin-off, split-off, reorganization or liquidation to which
the Company or a subsidiary is a party or a sale of all or substantially all of
the Company’s assets that occurs during the Transition Period, Interlink shall
cause all of the options then held by you to become vested and exercisable
during a period of 30 days preceding the effective date of such event.

(b) Interlink will take such actions, if any, as may be required to cause all of
the options held by you on the date on which the Transition Period ends to
remain exercisable for a period of one year from such date. In complying with
the provisions of this Section 6(b) Interlink may take actions that cause any or
all of such options to fail to meet the requirements for treatment as incentive
stock options.

If you are in agreement with the provisions of this letter, please sign and date
a copy in the spaces provided below and return it to me.

 

Sincerely,

/s/  JOHN A. BUCKETT II

John A. Buckett II (for the Board of Directors)

I agree to the foregoing, this 28th day of September, 2007.

 

/s/  E. MICHAEL THOBEN, III

E. Michael Thoben, III